Title: From Thomas Boylston Adams to William Steuben Smith, 30 July 1815
From: Adams, Thomas Boylston
To: Smith, William Steuben


				
					Dear Sir.
					Quincy July 30th: 1815—
				
				Our dear Caroline, your sister, is about to leave us and return to you, and I cannot suffer her to depart without some expression of my sorrow, that the first tender of my congratulation to you & Mrs Smith, upon your safe return to your native land, Should be drawn from me by the afflictive event, which has lately bereaved you of a lovely child. It is a loss, sincerely deplored by all your friends, and is felt with peculiar force by myself & my dear Nancy, who have known the pangs of separation from a Sweet & darling Babe. I can name but cannot dwell upon this subject. May you find relief, in this hour of calamity, in the reflection, that many blessings are yet in reserve for you, and, by casting the burthen of your woes, on that Being, who has invited the whole family of mankind to repose on him when weary & heavy laden, you cannot fail of Support. By the lapse of time & change of scene the gloom of despondence will gradually disappear & brighter stars will be discernable in the hemisphere. Present me & my wife, very tenderly to Mrs Smith, and assure her of our very unfeigned & cordial sympathy under this trial of her heart and our best wishes that she may be sustained by the inbred fortitude of her mind, through “this vale of tears.”I am, dear William, with esteem, Your affectionate
				
					Unckle Thomas.
				
				
			